                                                                             2/20/2019
                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                     BUTTE DIVISION

 WENDY TOLLIVER-MCGREGOR,

                              Plaintiff,        No. CV-16-58-BU-SEH

 vs.
                                                ORDER

 HEAL TH CARE SERVICE
 CORPORATION, an Illinois mutual
 legal reserve company d/b/a in
 Montana as Blue Cross and Blue
 Shield of Montana,

                        Defendant.


       On February 15, 20 I 9, Defendant Health Care Service Corporation

("Defendant") moved with supporting briefs and documents: (I) Defendant's

Motion for Partial Summary Judgment 1; (2) Motion in Limine No. 1 to Exclude

Evidence Not Before BCBSMT When It Made Its Determination That Plaintiffs

In-Patient Rehabilitation Stay at Craig Hospital Was Not Medically Necessary 2;




       1
           Doc. 83.
       2
           Doc. 85.
(3) Motion in Limine No. 2 to Exclude Evidence Regarding Financial Hardship 3;

(4) Defendant's Motion in Limine No. 3 to Exclude References to Prior Judicial

Opinions Regarding Dr. Howard Choi4; and (5) Defendant's Motion to Exclude

the Expert Testimony of Gregory Munro and Cori Cook. 5 The motions did not

indicate compliance with L.R. 7.1 (c)(1 ).

      ORDERED:

      1.       Defendant's motions, Docs. 83, 85, 86, 87, and 88, are DENIED

without prejudice for failure to comply with L.R. 7.l(c)(l) and (d)(l )(A).

      2.       Amended motions and supporting documents may be filed in

compliance with the rules of this Court.

      3.       If any of the motions are refiled, the responding party will have

the time allotted under L.R. 7.l(d)(l)(B) in which to respond.

      DATED this           +'
                      ,l,!J '<lay offobruazy, 2 ?
                                               ~t£e/46'11,
                                                   United States District Judge




      3
          Doc. 86.
      4
          Doc. 87.
      5
          Doc. 88.

                                             -2-
